DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Wellinghoff et al. (US 5,922,776), does not disclose a multilayer medical packaging film comprising: a first layer, and a chlorine dioxide-producing layer comprising a polymer composition and a source of a plurality of chlorite ions; wherein the chlorine dioxide-producing layer comprises less than 2% by weight of an energy-activated catalyst and comprises no acid-releasing compound, wherein the weight ratio of the energy-activated catalyst to the source of plurality of chlorite ions is 1:20 or less, and wherein the chlorine dioxide-producing layer produces a sufficient amount of chlorine dioxide when exposed to UV light and moisture to disinfect or sterilize a medical device packaged in the film.  
Wellinghoff discloses a chlorine dioxide releasing composition that contains an acid releasing polymer, a hydrophilic material, and chlorite anions (abstract). The composition comprises between about 1.0 wt% to about 50 wt% of an acid releasing polymer (col. 5 lines 46-50). The chlorine dioxide releasing composition of Wellinghoff utilizes an acid releasing polymer that forms a solution with the chlorite anions and counterions and the hydrophilic material and is capable of being hydrolyzed by ambient moisture (col. 5 lines 29-45). Wellinghoff discloses that the single-phase compositions provide more complete conversion to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782